Exhibit 10.1

PERFORMANCE SHARE AGREEMENT

MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted you,
[name], [number] Performance Shares (your “Performance Shares”). Your
Performance Shares are subject to the terms and conditions of the MetLife, Inc.
2015 Stock and Incentive Compensation Plan (the “Plan”) and this Performance
Share Agreement (this “Agreement”), which includes the Award Agreement
Supplement (the “Supplement”). Please note that the Supplement includes terms
for forfeiture of your Performance Shares under some circumstances.

Standard Terms.

(a) These terms are the “Standard Terms” and will apply to your Performance
Shares except in so far as Sections S-2 (“Change of Status”), S-3 (“Change of
Control”), or S-16 (“Restrictive Covenants”) apply. If Shares are paid to you,
you will receive evidence of ownership of those Shares.

(b) The three-year Performance Period for your Performance Shares will begin on
January 1, [year] and end on the December 31 immediately preceding the third
anniversary of the beginning of the Performance Period. After the conclusion of
the Performance Period, the Committee will determine the number of Performance
Shares payable in accordance with these Standard Terms (your “Final Performance
Shares”), and your Final Performance Shares will be due and payable in Shares at
the time specified in Section S-8 (“Timing of Payment”).

(c) The Committee will determine your Final Performance Shares by multiplying
your Performance Shares by the “Final Performance Factor.” The Final Performance
Factor means the average of two “Component Performance Factors” (each from zero
to 175%), determined by (1) and (2) below, subject (if applicable) to the cap
determined by (3) below. Each Component Performance Factor, and the Final
Performance Factor, will be rounded to the nearest tenth of one percent (0.1%).

(1) The first Component Performance Factor will be determined by Performance
Factor Appendix 1 to this Agreement based on the Company’s Adjusted Return on
Equity Performance Result. “Adjusted Return on Equity Performance Result” is a
percentage, rounded to the nearest whole percent, expressing the Company’s
average annual performance during the Performance Period with respect to
Adjusted Return on Equity compared to the Company’s Adjusted Return on Equity
goal approved by the Committee for this purpose on or before the Grant Date (the
“Adjusted Return on Equity Goal”).

(2) The second Component Performance Factor will be determined by Performance
Factor Appendix 2 to this Agreement based on the Company’s Total Shareholder
Return Performance Result. “Total Shareholder Return Performance Result” is a
percentile rank, rounded to the nearest whole percent, expressing the Company’s
performance with respect to Total Shareholder Return during the Performance
Period compared to the Company’s peer companies identified in that appendix.
“Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) when actually
paid on Shares or peer company common stock, as applicable, on a reinvested
basis during the applicable period. “Initial Closing Price” means the average
Closing Price for the twenty (20) trading days prior to the first day of the
applicable period. “Final Closing Price” means the average Closing Price for the
twenty (20) trading days prior to and including the final day of the applicable
period. “Closing Price” for Shares is defined in Section S-9, “Closing Price,”
and for peer company common stock has the same meaning with reference to the
recognized quotation system, including the primary currency used on or for such
system, for the



--------------------------------------------------------------------------------

primary exchange on which the trading price of each peer company’s common stock
is quoted at the relevant time. For purposes of this Section (c)(2), a “trading
day” for Shares and for each peer company will be determined on a separate basis
based on the trading on the primary exchange on which Shares or the peer
company’s common stock is quoted.

(3) If the Company’s Total Shareholder Return for the Performance Period is zero
or less, the Final Performance Factor shall be the lesser of (a) the average of
the percentages determined under Sections (c)(1) and (2) of these Standard
Terms; or (b) 100%.

IN WITNESS WHEREOF, MetLife, Inc. has caused this agreement to be offered to
you, and you have accepted this Agreement by the electronic means made available
to you.



--------------------------------------------------------------------------------

PERFORMANCE FACTOR APPENDIX 1

TO PERFORMANCE SHARE AGREEMENT

Determination of Adjusted Return on Equity

(a) Adjusted Return on Equity means the adjusted return on the Company’s common
stockholders’ equity, excluding accumulated other comprehensive income other
than foreign currency translation adjustments, as defined:

(1) in the final news release announcing Company financial results for the final
quarter prior to the Performance Period that the Company files with or furnishes
to the U.S. Securities and Exchange Commission within the first quarter of the
Performance Period; or

(2) if no such definition is in such news release, as defined in the final
Quarterly Financial Supplement for the final quarter prior to the Performance
Period that the Company files with or furnishes to the U.S. Securities and
Exchange Commission within the first quarter of the Performance Period; or.

(3) if no such definition is in such news release or supplement, as defined by
the Committee at the time the Committee approves the Adjusted Return on Equity
Goal.

(b) The Committee will revise either the calculation of Adjusted Return on
Equity or the Adjusted Return on Equity Goal, or both, for one or more of the
following items, in each case respectively to the extent above or below the
Company’s three-year business plan on the date on which the Committee approved
the Adjusted Return on Equity Goal (the “Three-Year Business Plan”), and in each
case respectively to the extent the Committee determines in its informed
judgment that a Significant Event has occurred that, separate and apart from any
or all other Significant Events, has had an effect on Adjusted Return on Equity
sufficient to change the Adjusted Return on Equity Performance Result otherwise
determined by Standard Terms Section (c)(1) and this Performance Factor Appendix
1, including applicable rounding, by one percent or more. “Significant Event”
means:

(1) the effect of accounting changes, including but not limited to adoption of
accounting standards;

(2) business combination expenses not already outside adjusted earnings,
including by way of example those not included in divested business;

(3) restructuring or related charges;

(4) nonrecurring tax benefits or charges, including but not limited to tax
benefits resulting from reduction in valuation allowance originally established
in equity in a prior period;

(5) common share issuances or repurchases and declared common shareholder
dividends;

(6) catastrophe losses;

(7) the gain or loss associated with litigation and regulatory settlement or
reserve charges;

(8) asbestos and environment reserve charges or releases;

(9) earnings from specified classes of non-coupon investments (outside of +/-
10% of the earnings on these investments in the Three-Year Business Plan);
and/or

(10) the impact of other significant nonrecurring, infrequent, or unusual items.



--------------------------------------------------------------------------------

Adjusted Return on Equity Component Performance Factor Determination

 

    

Below
Threshold

   Threshold  

Between Threshold

and Target

   Target  

Between Target

and Maximum

   Maximum  

Above
Maximum

Adjusted Return on

Equity Performance

Result*

   0% - 79%    80%   81% - 99%    100%   101% - 119%    120%   121% +

Component

Performance Factor**

   0%    25%   For each 1% the performance result is above 80%, add 3.75% to the
threshold performance factor of 25%.    100%   For each 1% the performance
result is above 100%, add 3.75% to the target performance factor of 100%.   
175%   175%

Determination Examples

 

Adjusted Return on Equity

Performance Result*

  

Component

Performance Factor**

79%              0% 80%            25% 85%        43.75% 90%        62.50% 95%  
     81.25% 100%         100% 105%    118.75% 110%    137.50% 115%    156.25%
120%         175% 125%         175%

 

*

The Adjusted Return on Equity Performance Result will be determined against the
Adjusted Return on Equity Goal, expressed as a percentage rounded to the nearest
whole percent.

 

**

Notwithstanding presentation of hundredths of one percent, the Component
Performance Factor determined by this Performance Factor Appendix 1 will be
rounded to the nearest tenth of one percent (0.1%).



--------------------------------------------------------------------------------

PERFORMANCE FACTOR APPENDIX 2

TO PERFORMANCE SHARE AGREEMENT

Total Shareholder Return Peer Companies

 

Aflac Inc.

  

Manulife Financial Corp.

Allianz SE

  

Principal Financial Grp Inc.

Allstate Corp

  

Prudential Financial Inc.

American International Group

  

Prudential PLC

AXA

  

Sun Life Financial Inc.

Chubb Limited

  

Torchmark Corp.

Dai-Ichi Life Insurance Co. Ltd.

  

Travelers Cos. Inc.

Hartford Financial Services

  

Unum Group

Legal & General Group

  

Zurich Financial Services

Lincoln National Corp.

  

Changes to Total Shareholder Return Peer Companies

If the Committee determines in its informed judgment that a significant event
has occurred that the Committee expects to have, or the Committee determines has
had, a substantial effect on the business or Total Shareholder Return of any of
the above peer companies, including by way of example events such as
bankruptcies, insolvencies, delisting, and divestitures, mergers, acquisitions,
or similar transactions in each case that significantly change the major markets
or operational scope of the business, it will remove that peer company from the
list of peer companies.

Total Shareholder Return Component Performance Factor Determination

 

    

Below
Threshold

  

Threshold

  

Between Threshold

and Target

  

Target

  

Between Target

and Maximum

  

Maximum

  

Above
Maximum

Total Shareholder Return

Performance Result*

   0 - 24th %tile   

25th

%tile

  

26th - 49th

%tile

   50th %tile   

51st - 87.4th

%tile

  

87.5th

%tile

  

87.6th - 99th

%tile

Component Performance

Factor**

   0%    25%    For each %tile the performance result is above the 25th %tile,
add 3% to the threshold performance factor of 25%.    100%    For each %tile the
performance result is above the 50th %tile, add 2% to the target performance
factor of 100%.    175%    175%

MetLife will be excluded in the array of peer group companies for purposes of
calculating percentile ranking and Performance Result.



--------------------------------------------------------------------------------

Determination Examples

 

Total Shareholder

Return Performance Result*

  

Component

Performance Factor**

24th %tile   

       0%

25th %tile   

     25%

30th %tile   

     40%

40th %tile   

     70%

50th %tile   

   100%

60th %tile   

   120%

70th %tile   

   140%

80th %tile   

   160%

87.5th %tile

   175%

99th %tile   

   175%

 

*

Notwithstanding presentation of hundredths of one percentile, the Total
Shareholder Return Performance Result will be determined against Peer Companies
expressed as a percentile rounded to the nearest whole percentile.

 

**

The Component Performance Factor determined by this Performance Factor Appendix
2 will be rounded to the nearest tenth of one percent (0.1%).